DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 7/21/2022 has been entered. Amended Claims 1 and 2 have been noted. The amendment has overcome the drawing objections, claim objections and 112(b) rejections previously set forth - those drawing objections, claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-2 are currently pending. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 4, change “wherein the ends of the heat exchange tubes being fixed in tube sheets” to -- wherein ends of the heat exchange tubes are fixed in tube sheets --
In Claim 1, line 16, change “avoid extending” to -- do not extend -- 
In Claim 1, lines 17-19, change “wherein the bundle of heat exchange tubes is also curved in the offset-shape that matches the offset-shape of the cylindrical body, thereby following the curve of the cylindrical body” to -- wherein the bundle of heat exchange tubes is also curved in an offset-shape that matches the offset-shape of the cylindrical body and aligns with the shape of the cylindrical body -- (or equivalent) 
In Claim 2, lines 4-5, change “and between the first portion of the bundle” to -- and the height difference between the first portion of the bundle --
In Claim 2, line 8, change “and between” to -- and a curvature angle between -- (or equivalent) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 now recites the limitations “the curvature angle between the first portion of the cylindrical body and the second portion of the cylindrical body and between the first portion of the bundle of the heat exchange tubes and the second portion of the bundle of heat exchange tubes” which is considered indefinite because it is evident from the specification, the figures and Claim 1 of the instant application that the first and second portions have a height difference relative to one another while the third portion connects the first and second portions and only the third portion has an angle relative to horizontal (as is shown in Fig. 1 of the instant application). No “curvature angle” has been established within the claim that extends “between the first portion of the cylindrical body and the second portion of the cylindrical body and between the first portion of the bundle of the heat exchange tubes and the second portion of the bundle of heat exchange tubes” and it is evident from the specification that only the third portion has a curvature angle. Thus, this limitation appears to contradict the original disclosure and it is unclear which angle that the claimed “the curvature angle between the first portion of the cylindrical body and the second portion of the cylindrical body and between the first portion of the bundle of the heat exchange tubes and the second portion of the bundle of heat exchange tubes” is referring to. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kubintsev et al. (US 2016/0336082 A1) (hereinafter “Kubintsev”) in view of Firth et al. (US 4,836,274) (hereinafter “Firth”) and Blaskowski (US 4,276,928).
	Regarding Claim 1, Kubintsev teaches a reverse steam generator (5) for a lead-cooled fast reactor (3) (see at least Abstract, [0019] and Fig. 1), the reverse steam generator comprising: 
	a cylindrical body (the “tubular” outer body of element (5)) (see at least [0019] and Fig. 1) with a bundle of heat exchange tubes (“steam generator pipes” - (26)) located inside the cylindrical body (see at least [0020], [0031] and Fig. 1), wherein ends of the heat exchange tubes are fixed in tube sheets (the dark colored tube sheets shown in Fig. 1 that secure opposite ends of tubes (26) within element (5)); 
	inlet and outlet spherical chambers (the chambers that connect with pipes (8) and (9) respectively as shown in Fig. 1) for supplying liquid metal coolant (“lead coolant” - (10)) (see at least [0019] and Fig. 1); 
	a lower branch pipe for inlet water (“secondary circuit water flows into a steam generator through a lower pipe”) (see at least [0020] and Fig. 1); and 
	an upper branch pipe for a steam outlet (“steam is discharged via an upper pipe”) (see at least [0020] and Fig. 1).
	Kubintsev fails to explicitly teach of intermediate support grids that support the heat exchange tubes. However, such configuration is known in the art. 
	Firth discloses a relatable steam generator (Fig. 1) that comprises a cylindrical body (10) with a bundle of heat exchange tubes (19) located inside the cylindrical body that are fixed by tube sheets (16, 18) (see at least Col. 3 lines 35-60 and Fig. 1). Firth also teaches of fixing the heat exchange tubes with intermediate support grids (26) to provide extra support to the tubes (20) of the tube bundle (19) (see at least Col. 3 lines 35-60 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the steam generator taught by Kubintsev by incorporating intermediate support grids to support the tubes of the tube bundle as taught by Firth. Doing so would have provided extra support to the tubes of the tube bundle thereby enhancing reliability of the steam generator. 
	Furthermore, Kubintsev fails to teach that the cylindrical body is configured to be arranged horizontally and is curved in an offset-shape defined with (i) a first portion of the cylindrical body and a second portion of the cylindrical body having a height difference relative to one another and (ii) a third portion of the cylindrical body being inclined relative to the first portion of the cylindrical body and the second portion of the cylindrical body such that the third portion of the cylindrical body bridges the first portion of the cylindrical body and the second portion of the cylindrical body and the first portion of the cylindrical body and the second portion of the cylindrical body do not extend over another, and wherein the bundle of heat exchange tubes is also curved in an offset-shape that matches the offset-shape of the cylindrical body and aligns with the shape of the cylindrical body. 
	Blaskowski discloses a relatable steam generating apparatus (Fig. 1) that comprises a cylindrical body (12) with a heat exchange tube (14) located inside the cylindrical body that mirrors the shape of the cylindrical body (as is shown in Fig. 1). Blaskowski teaches of making the cylindrical body and the heat exchange tube have a matching curvilinear shape and that the shape may be “any curvilinear shape having at least one elbow” which may include “for example a Z-shape tube, a 45° elbow, a 30° elbow, or even a coil-like shape” (see Col. 4 lines 43-48). Thus, Blaskowski teaches of a curvilinear shape that may be curved in an offset-shape that is defined with (i) a first portion of the cylindrical body and a second portion of the cylindrical body having a height difference relative to one another (as would be the case with a “curvilinear shape having at least one elbow” (e.g. a “z-shape”) wherein the at least one elbow is two elbows that each of have an angle of “45°” - in this configuration, the upper and lower portions of the z-shape would constitute first and second portions) (see at least Col. 4 lines 43-48) and (ii) a third portion of the cylindrical body being inclined relative to the first portion of the cylindrical body and the second portion of the cylindrical body (the central angled portion of the “z-shape” that would necessarily connect the first and second portions (see at least Col. 4 lines 43-48) such that the third portion of the cylindrical body bridges the first portion of the cylindrical body and the second portion of the cylindrical body and the first portion of the cylindrical body and the second portion of the cylindrical body do not extend over another (as would be the case with a “curvilinear shape” with a first “elbow” with an angle of “45°” that angles away from the first portion in addition a second “elbow” with an angle of “45°” that angles away from the first portion) (see at least Col. 4 lines 43-48 and Fig. 1 and note that Blaskowski discloses that the shape of the cylindrical body and corresponding heat exchange tube may be “any curvilinear shape having at least one elbow”), and wherein the heat exchange tube (14) is also curved in an offset-shape that matches the offset-shape of the cylindrical body and aligns with the shape of the cylindrical body (see at least Col. 4 lines 43-48 and Fig. 1). Blaskowski teaches that it is advantageous to use such a curvilinear shape because “the inner tube is permitted to freely expand or contract at the elbow thereby eliminating any thermal stress within the tube manifold due to the differential expansion between the inner tube and the outer enclosure” (see Col. 2 lines 31-37 and Col. 4 lines 44-48). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the steam generator taught by Kubintsev by making the cylindrical body, and the existing bundle of heat exchange tubes, have a matching curvilinear shape in the form of an offset-shape as taught Blaskowski. Doing so would have provided means for eliminating thermal stress due to differential expansion between the cylindrical body and the bundle of heat exchange tubes. Note that such modification would have necessarily resulted in a horizontal inlet and a horizontal outlet (as a result of the “curvilinear shape” comprising multiple elbows as is taught by Blaskowski) and that a horizontal inlet/outlet arrangement constitutes the cylindrical body being “configured to be arranged horizontally” as claimed. Therefore, such modification would have necessarily resulted in the invention as claimed.
	
	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejection set forth this Office Action, Kubintsev, Firth and Blaskowski teach the reverse steam generator for a lead-cooled fast reactor according to Claim 1 (see the rejection for Claim 1) and Blaskowski also teaches that a bending angle of the cylindrical body and the heat exchange tube bundle may be 40-45° to horizontal (it may be “45°” - see Col. 4 lines 43-48 of Blaskowski). Blaskowski also teaches of a height difference between the curved cylindrical body and the heat exchange bundle along the entire length of the cylindrical body (see at least Col. 4 lines 43-48 and Fig. 1 of Blaskowski). 
	Kubintsev, Firth and Blaskowski fail to explicitly teach that the height difference between the curved cylindrical body and the bundle of heat exchange tubes is 0.6-0.7 times the diameter of the cylindrical body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the height difference between the curved cylindrical body and the bundle of heat exchange tubes to be 0.6-0.7 times the diameter of the cylindrical body as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the steam generator taught by Kubintsev, Firth and Blaskowski has a height difference between the curved cylindrical body and the bundle of heat exchange tubes (observe the height difference between the cylindrical body (12) and the heat exchange tube (14) in Fig. 1 of Blaskowski which would be in an offset-shape configuration in the combined apparatus Kubintsev, Firth and Blaskowski as is presented above in the rejection for Claim 1) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the height difference is a result effective variable that would have been readily changeable in the steam generator taught by Kubintsev, Firth and Blaskowski. A large height difference would increase steam generating capacity at the expense of footprint and weight and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending upon need and application. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing height difference between the curved cylindrical body and the bundle of heat exchange tubes to be 0.6-0.7 times the diameter of the cylindrical body along the entire length of the cylindrical body since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 7/21/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended now overcome the prior art of record and contends that:
	“Blaskowski is silent regarding the offset-shape, as recited in claim 1 and shown in FIG. 1 of this patent application, because such feature is not an elongated L-shaped outer enclosure 12 and not an elongated L-shaped inner tube 14 which passes through the outer enclosure 12 of Blaskowski. Therefore, Blaskowski, Kubintsev and Firth, either alone or in any known combination, do not teach or suggest all features of claim 1. As such, claim 1 remains patentable over Blaskowski, Kubintsev and Firth, either alone or in any known combination. Since claim 2 depends on claim 1, similar arguments apply thereto. Accordingly, these rejections should be withdrawn.”

	This argument is not persuasive because, although Blaskowski shows and L-shaped configuration in Fig. 1, Blaskowski explicitly teaches of making the cylindrical body and the heat exchange tube have a matching curvilinear shape and that the shape may be “any curvilinear shape having at least one elbow” (see Col. 4 lines 43-48). Thus, Blaskowski teaches of a curvilinear shape that may be curved in an offset-shape when the “curvilinear shape” has a first “elbow” with an angle of “45°” that angles away from the first portion in addition a second “elbow” with an angle of “45°” that angles away from the first portion) (see at least Col. 4 lines 43-48 and Fig. 1 and note that Blaskowski discloses that the shape of the cylindrical body and corresponding heat exchange tube may be “any curvilinear shape having at least one elbow”). Thus, Claim 1 is still too broad to overcome the combination of Kubinstev, Firth and Blaskowski (as is presented above in this Office Action). 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steever et al. (US 3,495,556) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/24/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762